Citation Nr: 0336663	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as a veteran for the purpose 
of establishing basic legal entitlement to Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant claims to have had qualifying service in the 
Philippines from December 1944 to September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 2001 by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, the Republic of the Philippines.  In the decision, 
the RO concluded that the appellant had not presented new and 
material evidence to reopen a claim for recognition as a 
veteran for the purpose of establishing basic legal 
entitlement to VA benefits.

In February 2002, the Board confirmed the decision by the RO.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2003, the Court issued an order which vacated the Board's 
decision and remanded the case for further action.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claims during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the appellant's claims.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and the 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In the order issued in September 2003, the Court held that, 
because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The claims file does not contain a 
VCAA duty to assist/notify letter which pertains to the issue 
on appeal.  The RO did not provide the appellant with notice 
of the allocation of burdens in obtaining evidence necessary 
to support the claim.  Specifically, the VA failed to meet 
the requirement to provide notice to the appellant of the 
information and evidence necessary to substantiate the claim, 
including an explanation of which portion of any such 
information or evidence is to be provided by which party.  
The Court further stated that there were no notifications 
requesting that the claimant provide any evidence in the 
claimant's possession that pertained to the claim.  Such 
notice must be provided by the RO.  Therefore, a remand is 
required.  

The Court also found that additional development of evidence 
is required.  The Court noted that when the RO contacted the 
United States Army Reserve Personnel Center (ARPERCEN) in 
April 2000 to make a second request for verification of the 
appellant's claimed service, the RO had listed the 
appellant's date of birth incorrectly.  The date of birth 
listed on the second request form was "11-11-1924" and was 
inconsistent with the date of "01-11-1924" which had been 
listed on the first request submitted in November 1999 and on 
every other form submitted by the appellant.  Therefore, a 
corrected service validation request must be submitted to the 
ARPERCEN.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.  The RO must also ensure that 
all VCAA notice obligations have been 
satisfied in accordance with any 
applicable legal precedent.  The RO should 
attempt to obtain all available evidence 
of which it becomes aware as a result of 
the appellant's response to the additional 
notice.  

2.  The RO should submit a corrected 
service validation request to the 
ARPERCEN showing the date of birth of 
"01-11-1924."  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



